Filed 6/6/17 (unmodified opn. attached)
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                                DIVISION SIX

In re G.F., a Person Coming                  2d Crim. No. B276109
Under the Juvenile Court Law.             (Super. Ct. No. 2015035760)
                                               (Ventura County)
THE PEOPLE,
                                            ORDER MODIFYING
     Plaintiff and Respondent,                  OPINION

v.

G.F.,

     Defendant and Appellant.

        THE COURT:

      The opinion filed herein on May 30, 2017, is modified as
follows:
      On page 8, under the heading “DISPOSITION,” the
sentence beginning “The order denying appellant’s motion” is
deleted and replaced with the following:
      The order denying appellant’s motion for an order sealing
his juvenile records under section 786 is reversed. On remand,
the court shall enter a new order granting the motion and
thereafter grant appellant the relief afforded by section 786.
      This modification affects the judgment.
Filed 5/30/17 (unmodified version)
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                                DIVISION SIX

In re G.F., a Person Coming                 2d Crim. No. B276109
Under the Juvenile Court Law.            (Super. Ct. No. 2015035760)
                                              (Ventura County)
THE PEOPLE,

     Plaintiff and Respondent,

v.

G.F.,

     Defendant and Appellant.


       Appellant G.F., a minor, was the subject of a delinquency
petition alleging that he possessed a sharpened letter opener on
school grounds. (Pen. Code, § 626.10, subd. (a); Welf. & Inst.
Code,1 § 602.) Prior to arraignment, the court granted the
prosecution’s motion to dismiss the petition and proceed with an
informal program of supervision “pursuant to [section] 654.”
After the probation department verified that appellant had
successfully completed all that was required of him, he moved to
have the records pertaining to his dismissed petition sealed

        1 All statutory references are to the Welfare and
Institutions Code unless otherwise stated.
under section 786. The prosecution opposed the motion and the
trial court denied it.
       We conclude appellant is entitled to have his records sealed
under section 786. The statute, as relevant here, is intended to
apply to minors, like appellant, who successfully complete an
informal program of supervision after a delinquency petition has
been filed against them. Although section 786 is intended to
apply to minors who have a pending delinquency petition and
have completed a program of supervision under section 654.2
rather than section 654, this is only so because the latter form of
supervision is supposed to be undertaken in lieu of filing of a
petition. Once a petition has been filed, as it was here, the
minor’s program of supervision is governed by section 654.2, not
section 654. The People, having created the conundrum by
urging the court to prematurely dismiss appellant’s petition
“pursuant to [section] 654,” cannot be heard to claim otherwise.
Accordingly, we reverse.
             FACTS AND PROCEDURAL HISTORY
       On November 13, 2015, appellant was charged in a section
602 petition with possessing a weapon on school grounds. At the
arraignment hearing, the People “move[d] to dismiss the petition
pursuant to [section] 654 . . . [a]nd . . . request[ed] that the
Court[] refer it back to Youth Services for handling.” The court
asked defense counsel if he had any objection and counsel replied,
“No objection.”
       The court then ordered the petition “dismissed under
section 654, [f]or informal handling” and directed appellant “to
report to Probation so that can happen.” The court asked
appellant “do you understand what’s occurring here” and
appellant replied, “Yes, your honor.” The court explained: “So




                                2
you’ll have a chance to have this matter taken care of informally
outside of the court. That would be a good thing for you. So you
want to make sure you do what Probation indicates you need to
do to be successful on informal [sic].” The court asked appellant’s
parents if they had any questions, and appellant’s father replied,
“No. Thank you.” The court’s minute order reflects the petition
was “dismissed without prejudice pursuant to . . . [section] 654.”
       After appellant satisfactorily completed a program of
supervision, he moved to have the records pertaining to his
petition sealed under section 786. The People opposed the motion
on the ground that section 786 does not apply because appellant
completed a program of supervision under section 654, not
section 654.2. In denying the motion, the court told defense
counsel, “I find the equities to be with your client, . . . and I find
the law to be with the District Attorney.”
                           DISCUSSION
       Appellant contends the court erred in denying his motion
for an order sealing the records pertaining to his dismissed
delinquency petition pursuant to section 786. He claims he was
entitled to have his records sealed because he “satisfactorily
complete[d] . . . an informal program of supervision pursuant to
Section 654.2[.]” (§ 786.) We independently review the juvenile’s
court ruling (In re Gina S. (2005) 133 Cal. App. 4th 1074, 1082)
and conclude that appellant is entitled to the requested relief.2



      2 The People offer that appellant turned 18 while his
appeal was pending and is thus now entitled to have his records
sealed under section 781. The availability of this alternate
remedy does not, however, render moot appellant’s claim that the
court erred in denying his request for sealing under section 786.


                                  3
       “‘As in any case involving statutory interpretation, our
fundamental task here is to determine the Legislature’s intent so
as to effectuate the law’s purpose.’ [Citation.] ‘We begin with the
plain language of the statute, affording the words of the provision
their ordinary and usual meaning and viewing them in their
statutory context, because the language employed in the
Legislature’s enactment generally is the most reliable indicator of
legislative intent.’ [Citations.] The plain meaning controls if
there is no ambiguity in the statutory language. [Citation.]’”
(People v. Cornett (2012) 53 Cal. 4th 1261, 1265.) The literal
meaning of a statute’s words may be disregarded, however, to
avoid an absurd result. (People v. Bell (2015) 241 Cal. App. 4th
315, 351.)
       The relevant version of section 786, subdivision (a) provides
in pertinent part: “If a minor satisfactorily completes (1) an
informal program of supervision pursuant to Section 654.2,
(2) probation under Section 725, or (3) a term of probation for any
offense, the court shall order the petition dismissed. The court
shall order sealed all records pertaining to that dismissed
petition in the custody of the juvenile court, and in the custody of
law enforcement agencies, the probation department, or the
Department of Justice.”3 (Stats. 2015, ch. 368, § 1.)
      In denying appellant’s motion, the court credited the
People’s assertion that appellant did not complete “an informal
program of supervision pursuant to Section 654.2” because his
program of supervision was conducted pursuant to section 654.


      3 After appellant’s motion was adjudicated, the word
“minor” was replaced with “person who has been alleged or
found to be a ward of the juvenile court.” (Stats. 2016, ch. 858,
§ 1.) This change does not affect our analysis or conclusion.


                                 4
Under the circumstances of this case, however, the two forms of
supervision are substantially the same. Section 654.2 applies
when “a petition has been filed by the prosecuting attorney to
declare a minor a ward of the court under Section 602” and the
court allows “the minor to participate in a program of supervision
as set forth in Section 654.”4 Section 654, by contrast,
contemplates a program of supervision undertaken “in lieu of”
filing a section 602 petition.5


      4 Section 654.2, subdivision (a) provides: “If a petition has
been filed by the prosecuting attorney to declare a minor a ward
of the court under Section 602, the court may, without adjudging
the minor a ward of the court and with the consent of the minor
and the minor’s parents or guardian, continue any hearing on a
petition for six months and order the minor to participate in a
program of supervision as set forth in Section 654. If the
probation officer recommends additional time to enable the minor
to complete the program, the court at its discretion may order an
extension. Fifteen days prior to the final conclusion of the
program or supervision undertaken pursuant to this section, the
probation officer shall submit to the court a followup report of the
minor’s participation in the program. The minor and the minor’s
parents or guardian shall be ordered to appear at the conclusion
of the six-month period and at the conclusion of each additional
three-month period. If the minor successfully completes the
program of supervision, the court shall order the petition be
dismissed. If the minor has not successfully completed the
program of supervision, proceedings on the petition shall proceed
no later than 12 months from the date the petition was filed.”

      5 Section 654 states in pertinent part: “In any case in
which a probation officer, after investigation of an application for
a petition . . . concludes that a minor is within the jurisdiction of
the juvenile court or will probably soon be within that


                                  5
      Here, a section 602 petition was filed. Although the
prosecution “move[d] to dismiss the petition pursuant to [section]
654,” the statutory scheme does not recognize or contemplate any
such procedure. Once a petition was filed, the matter was
governed by section 654.2. Pursuant to that section, the
prosecution should have asked the court to “continue any hearing
on [the] petition for six months and order [appellant] to
participate in a program of supervision as set forth in Section
654.” (§ 654.2, subd. (a).) Instead, the prosecution asked the

jurisdiction, the probation officer may, in lieu of filing a petition
to declare a minor a dependent child of the court or a minor or a
ward of the court under Section 601 or requesting that a petition
be filed by the prosecuting attorney to declare a minor a ward of
the court under subdivision (e) of Section 601.3 or Section 602
and with consent of the minor and the minor’s parent or
guardian, delineate specific programs of supervision for the
minor, for not to exceed six months, and attempt thereby to
adjust the situation which brings the minor within the
jurisdiction of the court or creates the probability that the minor
will soon be within that jurisdiction. Nothing in this section shall
be construed to prevent the probation officer from filing a petition
or requesting the prosecuting attorney to file a petition at any
time within the six-month period or a 90-day period thereafter. If
the probation officer determines that the minor has not involved
himself or herself in the specific programs within 60 days, the
probation officer shall immediately file a petition or request that
a petition be filed by the prosecuting attorney. However, when in
the judgment of the probation officer the interest of the minor
and the community can be protected, the probation officer shall
make a diligent effort to proceed under this section.” Subdivision
(c) of section 654 provides that “[a]t the conclusion of the program
of supervision undertaken pursuant to this section, the probation
officer shall prepare and maintain a followup report of the actual
program measures taken.”


                                 6
court to “dismiss the petition pursuant to section 654[.]”
Although appellant did not oppose this request, he was not told
that his lack of opposition would result in the loss of his right to
obtain relief under section 786.
       Moreover, the only relevant difference between informal
supervision under section 654 and informal supervision under
section 654.2 is that the latter is supervised by the court while
the former is not. The People, however, effectively forfeited any
reliance on this distinction by requesting that the petition be
dismissed. In any event, any “benefit” to appellant in proceeding
without judicial oversight was hampered by the fact he remained
under the threat of his petition being refiled if he did not comply
with the terms of his supervision to the prosecution’s satisfaction.
As appellant correctly notes, “the dismissal without prejudice
[also] compelled [him] to calendar the matter in court to obtain
the dismissal with prejudice upon completing informal
supervision. Thus, contrary to the prosecution’s argument, the
court remained involved in the matter even after the petition was
dismissed without prejudice at the arraignment.”
       Our conclusion that appellant is entitled to relief under
section 786 is also consistent with the purpose of the statute,
which is to provide a streamlined sealing process for minors who
satisfactorily complete a program of supervision or term of
probation after a delinquency petition has been filed against
them. (In re Y.A. (2016) 246 Cal. App. 4th 523, 526-528.) The
People cannot deprive minors of their right to this relief simply
by initiating a premature dismissal of their section 602 petitions




                                 7
pursuant to a “motion” that is contrary to the controlling
statutory scheme.6
                         DISPOSITION
      The order denying appellant’s motion for an order sealing
his records pursuant to section 786 is reversed.
            CERTIFIED FOR PUBLICATION.




                                     PERREN, J.


We concur:



             GILBERT, P. J.



             TANGEMAN, J.




      6 In light of our conclusion, we need not address appellant’s
alternative claims.


                                 8
                    Kevin J. McGee, Judge
               Superior Court County of Ventura
                ______________________________

     Stephen P. Lipson, Ventura County Public Defender,
Michael C. McMahon, Chief Deputy Public Defender, William
Quest, Senior Deputy Public Defender, for Defendant and
Appellant.

       Xavier Becerra, Kamala D. Harris, Attorneys General,
Gerald A. Engler, Chief Assistant Attorney General, Lance E.
Winters, Senior Assistant Attorney General, Paul M. Roadarmel,
Jr., Supervising Deputy Attorney General, Rene Judkiewicz,
Deputy Attorney General, for Plaintiff and Respondent.